
	
		I
		111th CONGRESS
		2d Session
		H. R. 5142
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2010
			Ms. Schwartz (for
			 herself, Mr. Schauer, and
			 Mr. Bilbray) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  an investment tax credit for biofuel facilities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Grow a Renewable Energy Economy
			 Now—Jumpstart Other Biofuels Act of 2010.
		2.Allowance of
			 investment tax credit for certain cellulosic and algae-based biofuel
			 facilities
			(a)In
			 generalSubsection (a) of
			 section 48 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
				
					(6)Election to
				treat qualified cellulosic and algae-based biofuel facility as energy
				property
						(A)In
				generalIn the case of any
				qualified property which is part of a qualified cellulosic and algae-based
				biofuel facility—
							(i)such property
				shall be treated as energy property for purposes of this section, and
							(ii)the energy
				percentage with respect to such property shall be 30 percent.
							(B)Denial of
				production creditNo credit shall be allowed under section 40 for
				any taxable year with respect to any qualified investment credit cellulosic and
				algae-based biofuel facility.
						(C)Qualified
				investment credit cellulosic and algae-based biofuel facilityFor purposes of this paragraph, the term
				qualified cellulosic and algae-based biofuel facility means a
				facility constructed with the primary purpose of the production of
				transportation-grade qualified cellulosic biofuel production (as defined in
				subparagraph (C) of section 40(b)(6)) or qualified algae-based biofuel
				production (as defined in section (F) of such section) if no credit has been
				allowed under section 40 with respect to such facility and the taxpayer makes
				an irrevocable election to have this paragraph apply to such facility.
						(D)TerminationNo
				election may be made under subparagraph (C) after December 31,
				2016.
						.
			(b)Special
			 Allowance for Cellulosic Biofuel Plant Property
				(1)Extension
			 ofParagraphs (2)(D) and (5)(B) of section 168(l) of such Code
			 are each amended by striking January 1, 2013 and inserting
			 January 1, 2017.
				(2)Coordination
			 with creditSection 168(l)(8) of such Code is amended by
			 inserting or under section 48(a)(6)(C) (relating to election to treat
			 qualified cellulosic and algae-based biofuel facility as energy
			 property) before the period at the end.
				(c)Conforming
			 amendmentSection 48(a)(3) of such Code is amended by striking
			 section 45 and inserting section 40 or 45.
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			3.Inclusion of
			 algae-based biofuel in definition of cellulosic biofuel
			(a)Cellulosic
			 biofuel producer credit
				(1)General
			 ruleParagraph (4) of section 40(a) of the Internal Revenue Code
			 of 1986 is amended by inserting and algae-based after
			 cellulosic.
				(2)DefinitionsParagraph
			 (6) of section 40(b) of such Code is amended—
					(A)by inserting
			 and
			 algae-based after Cellulosic in the
			 heading,
					(B)by striking
			 subparagraph (A) and inserting the following:
						
							(A)In
				generalThe cellulosic and algae-based biofuel producer credit of
				any taxpayer is an amount equal to the applicable amount for each gallon
				of—
								(i)qualified
				cellulosic biofuel production, and
								(ii)qualified
				algae-based biofuel
				production.
								,
					(C)by redesignating
			 subparagraphs (F), (G), and (H) as subparagraphs (I), (J), and (K),
			 respectively,
					(D)by inserting
			 and
			 algae-based after cellulosic in the
			 heading of subparagraph (I), as so redesignated,
					(E)by inserting
			 or algae-based biofuel, whichever is appropriate, after
			 cellulosic biofuel in subparagraph (J), as so
			 redesignated,
					(F)by inserting
			 and qualified algae-based biofuel production after
			 qualified cellulosic biofuel production in subparagraph (K), as
			 so redesignated, and
					(G)by inserting after
			 subparagraph (E) the following new subparagraphs:
						
							(F)Qualified
				algae-based biofuel productionFor purposes of this section, the
				term qualified algae-based biofuel production means any
				algae-based biofuel which is produced by the taxpayer, and which during the
				taxable year—
								(i)is
				sold by the taxpayer to another person—
									(I)for use by such
				other person in the production of a qualified algae-based biofuel mixture in
				such other person's trade or business (other than casual off-farm
				production),
									(II)for use by such
				other person as a fuel in a trade or business, or
									(III)who sells such
				algae-based biofuel at retail to another person and places such algae-based
				biofuel in the fuel tank of such other person, or
									(ii)is used or sold
				by the taxpayer for any purpose described in clause (i).
								The
				qualified algae-based biofuel production of any taxpayer for any taxable year
				shall not include any alcohol which is purchased by the taxpayer and with
				respect to which such producer increases the proof of the alcohol by additional
				distillation.(G)Qualified
				algae-based biofuel mixtureFor purposes of this paragraph, the
				term qualified algae-based biofuel mixture means a mixture of
				algae-based biofuel and gasoline or of algae-based biofuel and a special fuel
				which—
								(i)is
				sold by the person producing such mixture to any person for use as a fuel,
				or
								(ii)is used as a fuel
				by the person producing such mixture.
								(H)Algae-based
				biofuelFor purposes of this paragraph—
								(i)In
				generalThe term algae-based biofuel means any
				liquid fuel, including gasoline, diesel, aviation fuel, and ethanol,
				which—
									(I)is produced from
				the biomass of algal organisms, and
									(II)meets the
				registration requirements for fuels and fuel additives established by the
				Environmental Protection Agency under section 211 of the Clean Air Act (42
				U.S.C. 7545).
									(ii)Algal
				organismThe term algal organism means a single- or
				multi-cellular organism which is primarily aquatic and classified as a
				non-vascular plant, including microalgae, blue-green algae (cyanobacteria), and
				macroalgae (seaweeds).
								(iii)Exclusion of
				low-proof alcoholSuch term shall not include any alcohol with a
				proof of less than 150. The determination of the proof of any alcohol shall be
				made without regard to any added
				denaturants.
								.
					(3)Conforming
			 amendments
					(A)Subparagraph (D)
			 of section 40(d)(3) of such Code is amended—
						(i)by
			 inserting and
			 algae-based after cellulosic in the
			 heading,
						(ii)by
			 inserting or (b)(6)(F) after (b)(6)(C) in clause
			 (ii), and
						(iii)by
			 inserting or algae-based after such
			 cellulosic.
						(B)Paragraph (6) of
			 section 40(d) of such Code is amended—
						(i)by
			 inserting and
			 algae-based after cellulosic in the
			 heading, and
						(ii)by
			 striking the first sentence and inserting No cellulosic and algae-based
			 biofuel producer credit shall be determined under subsection (a) with respect
			 to any cellulosic or algae-based biofuel unless such cellulosic or algae-based
			 biofuel is produced in the United States and used as a fuel in the United
			 States..
						(C)Paragraph (3) of
			 section 40(e) of such Code is amended by inserting and algae-based after
			 cellulosic in the heading.
					(D)Paragraph (1) of
			 section 4101(a) of such Code is amended—
						(i)by
			 inserting or algae-based after cellulosic,
			 and
						(ii)by
			 inserting and 40(b)(6)(H), respectively after section
			 40(b)(6)(E).
						(b)Special
			 allowance for cellulosic biofuel plant propertySubsection (l) of
			 section 168 of such Code is amended—
				(1)by inserting
			 and
			 algae-based after cellulosic in the
			 heading,
				(2)by inserting
			 and any qualified algae-based biofuel plant property after
			 qualified cellulosic biofuel plant property in paragraph
			 (1),
				(3)by redesignating
			 paragraphs (4) through (8) as paragraphs (6) through (10), respectively,
				(4)by inserting
			 or qualified algae-based biofuel plant property after
			 cellulosic biofuel plant property in paragraph (7)(C), as so
			 redesignated,
				(5)by striking
			 with respect to and all that follows in paragraph (9), as so
			 redesignated, and inserting with respect to any qualified cellulosic
			 biofuel plant property and any qualified algae-based biofuel plant property
			 which ceases to be such qualified property.,
				(6)by inserting
			 or qualified algae-based biofuel plant property after
			 cellulosic biofuel plant property in paragraph (10), as so
			 redesignated, and
				(7)by inserting after
			 paragraph (3) the following new paragraphs:
					
						(4)Qualified
				algae-based biofuel plant propertyThe term qualified
				algae-based biofuel plant property means property of a character subject
				to the allowance for depreciation—
							(A)which is used in
				the United States solely to produce algae-based biofuel,
							(B)the original use
				of which commences with the taxpayer after the date of the enactment of this
				paragraph,
							(C)which is acquired
				by the taxpayer by purchase (as defined in section 179(d)) after the date of
				the enactment of this paragraph, but only if no written binding contract for
				the acquisition was in effect on or before such date, and
							(D)which is placed in
				service by the taxpayer before January 1, 2017.
							(5)Algae-based
				biofuel
							(A)In
				generalThe term algae-based biofuel means any
				liquid fuel which is produced from the biomass of algal organisms.
							(B)Algal
				organismThe term algal organism means a single- or
				multi-cellular organism which is primarily aquatic and classified as a
				non-vascular plant, including microalgae, blue-green algae (cyanobacteria), and
				macroalgae
				(seaweeds).
							.
				(c)Effective
			 dates
				(1)Cellulosic
			 biofuel producer creditThe amendments made by subsection (a)
			 shall apply to fuel produced after the date of the enactment of this
			 Act.
				(2)Special
			 allowance for cellulosic biofuel plant propertyThe amendments
			 made by subsection (b) shall apply to property purchased and placed in service
			 after the date of the enactment of this Act.
				4.Crude tall oil
			 ineligible for cellulosic and algae-based biofuel producer credit
			(a)In
			 generalParagraph (6) of section 40(b) of the Internal Revenue
			 Code of 1986 is amended by redesignating subparagraphs (I), (J), and (K), as
			 designated by section 3(a)(2)(C) of this Act, as subparagraphs (J), (K), and
			 (L), respectively, and by inserting after subparagraph (H) the following new
			 subparagraph:
				
					(I)Exclusion of
				certain processed fuels with a high acid contentThe terms
				cellulosic biofuel and algae-based biofuel shall
				not include any processed fuel with an acid number greater than 25. For
				purposes of the preceding sentence, the term processed fuel
				means any fuel other than a fuel—
						(i)more than 4
				percent of which (determined by weight) is any combination of water and
				sediment, or
						(ii)the ash content
				of which is more than 1 percent (determined by
				weight).
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to fuels sold
			 or used on or after the date of the enactment of this Act.
			5.Extension of
			 cellulosic and algae-based biofuel producer creditSubparagraph
			 (L) of section 40(b)(6) of the Internal Revenue Code of 1986, as amended by
			 sections 3 and 4 of this Act, is amended by striking January 1,
			 2013 and inserting January 1, 2017.
		6.Elective payment for
			 cellulosic and algae-based biofuel facility property
			(a)In
			 generalChapter 65 of the
			 Internal Revenue Code of 1986 (relating to abatements, credits, and refunds) is
			 amended by adding at the end the following new subchapter:
				
					CDirect payment
				provisions
						
							Sec. 6451. Elective payment for cellulosic and algae-based
				  biofuel facility property.
						
						6451.Elective
				payment for cellulosic and algae-based biofuel facility property
							(a)In
				generalAny person making an
				election under this section with respect to any specified cellulosic and
				algae-based biofuel facility property originally placed in service by such
				person during the taxable year shall be treated as making a payment, against
				the tax imposed by subtitle A for the taxable year equal to 30 percent of the
				basis of such property. Such payment shall be treated as made on the later of
				the due date of the return of such tax or the date on which such return is
				filed.
							(b)Specified
				cellulosic and algae-Based biofuel facility propertyFor purposes of this section, the term
				specified cellulosic and algae-based biofuel facility property
				means a qualified cellulosic and algae-based biofuel facility (as defined by
				section 48(a)(6)(C) which—
								(1)is property of a character subject to an
				allowance for depreciation, and
								(2)is originally
				placed in service before January 1, 2017.
								(c)Special rules
				for certain non-Taxpayers
								(1)Denial of
				paymentSubsection (a) shall not apply with respect to any
				property originally placed in service by—
									(A)any governmental
				entity,
									(B)any organization
				described in section 501(c) or 401(a) and exempt from tax under section 501(a),
				or
									(C)any entity
				referred to in paragraph (4) of section 54(j), or
									(D)any partnership or
				other pass-thru entity any partner (or other holder of an equity or profits
				interest) of which is described in paragraph (1), (2), or (3).
									(2)Exception for
				property used in unrelated trade or businessParagraph (1) shall not apply with respect
				to any property originally placed in service by an entity described in section
				511(a)(2) if substantially all of the income derived from such property by such
				entity is unrelated business taxable income (as defined in section 512).
								(3)Special rules
				for partnerships and S corporationsIn the case of property
				originally placed in service by a partnership or an S corporation—
									(A)the election under
				subsection (a) may be made only by such partnership or S corporation,
									(B)such partnership
				or S corporation shall be treated as making the payment referred to in
				subsection (a) only to the extent of the proportionate share of such
				partnership or S corporation as is owned by persons who would be treated as
				making such payment if the property were originally placed in service by such
				persons, and
									(C)the return
				required to be made by such partnership or S corporation under section 6031 or
				6037 (as the case may be) shall be treated as a return of tax for purposes of
				subsection (a).
									For
				purposes of subparagraph (B), rules similar to the rules of section 168(h)(6)
				(other than subparagraph (F) thereof) shall apply.(d)Coordination
				with production and investment creditsIn the case of any
				property with respect to which an election is made under this section—
								(1)Denial of
				production and investment creditsNo credit shall be determined under section
				40 or 48 with respect to such property for the taxable year in which such
				property is originally placed in service or any subsequent taxable year.
								(2)Reduction of
				payment by progress expenditures already taken into accountThe
				amount of the payment treated as made under subsection (a) with respect to such
				property shall be reduced by the aggregate amount of credits determined under
				section 48 with respect to such property for all taxable years preceding the
				taxable year in which such property is originally placed in service.
								(e)Other
				definitions and special rulesFor purposes of this
				section—
								(1)Other
				definitionsTerms used in this section which are also used in
				section 48 shall have the same meaning for purposes of this section as when
				used in such section.
								(2)Application of
				recapture rules, etcExcept as otherwise provided by the
				Secretary—
									(A)In
				generalExcept as otherwise provided in this paragraph, rules
				similar to the rules of section 50 shall apply.
									(B)Exception to
				limitation on real estate investment trusts, etcParagraph (1) of
				section 50(d) shall not apply.
									(3)Provision of
				informationA person shall
				not be treated as having elected the application of this section unless the
				taxpayer provides such information as the Secretary (in consultation with the
				Secretary of Energy) may require for purposes of verifying the proper amount to
				be treated as a payment under subsection (a) and evaluating the effectiveness
				of this section.
								(4)Exclusion from
				gross incomeAny credit or refund allowed or made by reason of
				this section shall not be includible in gross income or alternative minimum
				taxable
				income.
								.
			(b)Conforming
			 amendments
				(1)Subparagraph (A)
			 of section 6211(b)(4)(A) of such Code is amended by inserting and
			 subchapter C of chapter 65 (including any payment treated as made under such
			 subchapter) after 6431.
				(2)Subparagraph (B)
			 of section 6425(c)(1) of such Code is amended—
					(A)by striking
			 the credits and inserting
						
							the
			 sum of—(i)the
				credits
							,
					(B)by striking the
			 period at the end of clause (i) thereof (as amended by this paragraph) and
			 inserting , plus, and
					(C)by adding at the
			 end the following new clause:
						
							(ii)the payments treated as made under
				subchapter C of chapter
				65.
							.
					(3)Paragraph (4) of
			 section 6654(f) of such Code is amended—
					(A)by striking
			 the credits and inserting
						
							the
			 sum of—(A)the
				credits
							,
					(B)by striking the
			 period at the end of subparagraph (A) thereof (as amended by this paragraph)
			 and inserting , and, and
					(C)by adding at the
			 end the following new subparagraph:
						
							(B)the payments treated as made under
				subchapter C of chapter
				65.
							.
					(4)Subparagraph (B)
			 of section 6655(g)(1) of such Code is amended—
					(A)by striking
			 the credits and inserting
						
							the
			 sum of—(i)the
				credits
							,
					(B)by striking the
			 period at the end of clause (i) thereof (as amended by this paragraph) and
			 inserting , plus, and
					(C)by adding at the
			 end the following new clause:
						
							(ii)the payments treated as made under
				subchapter C of chapter
				65.
							.
					(5)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 , or from the provisions of subchapter C of chapter 65 of such
			 Code before the period at the end.
				(6)The table of
			 subchapters for chapter 65 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
					
						
							Subchapter C. Direct payment
				provisions.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to property originally placed in service after the
			 date of the enactment of this Act.
			
